Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-23, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, 15, 18, 22, and 23 are rejected under 35 U.S.C. 102(a) (1) as anticipated by McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719.
Independent Claim 1:
McCarthy ‘719 discloses
A vehicle, comprising at least one control motor, wherein said control motor comprises:
a) a drive motor comprising a stationary portion and a rotatable portion, wherein said drive motor rotatable portion is coupled to a rotor shaft, wherein said drive motor is configured to rotate said rotor shaft, 
See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“)

    PNG
    media_image1.png
    868
    1143
    media_image1.png
    Greyscale


wherein said rotor shaft is coupled to a rotor blade by a variable pitch rotor blade holder connected to said rotor shaft and connected to said rotor blade; 

    PNG
    media_image2.png
    591
    779
    media_image2.png
    Greyscale



b) at least one pitch motor comprising a stationary portion and a rotatable portion, wherein said stationary portion of said pitch motor is a stator, 
(see McCarthy ‘719 FIG 4. for pitch motor shaft 56, rotors 54, 76 and stators 52, 74).
wherein said pitch motor rotatable portion is driven by said stator and rotates about an axis coaxial with said rotor shaft, 
(see McCarthy ‘719 FIGS. 1, 3, 4).

    PNG
    media_image3.png
    209
    336
    media_image3.png
    Greyscale

wherein said pitch motor rotatable portion comprises a pitch control linkage, wherein said pitch motor rotatable portion is coupled to said variable pitch rotor blade holder through said pitch control linkage; 
(see McCarthy ‘719 FIG. 4 for pitch motor rotor shaft 56 being coupled to linkage and 58 , 78 and 40, actuators 42 and 72 with their stators and rotors all working together to cause variable pitch changes).




(See McCarthy ‘719 col 3, lines 51-59 “The two rotors are locked to the turbine shafts and the brake stators are excited by three phase AC current such that both rotors rotate together at the same speed in a direction to start rotation of the turbine shaft. With the torques on both rotors applied in the same direction, the engine shaft will turn, but the fan blade pitch will remain fixed since the rotor speeds are equal“).
wherein a pitch angle of said rotor blade is adjusted according to changes in an angular position of the said pitch motor rotatable portion relative to a reference frame of said rotor blade in a rotating state, wherein said change in angular position is according to a control signal to said stator of said pitch motor. 
See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“)
Independent Claim 22:

A control motor comprising: 
a) a drive motor comprising a stationary portion and a rotatable portion, wherein said drive motor rotatable portion is coupled to a rotatable shaft, wherein said drive motor is configured to rotate said rotatable shaft, wherein said rotatable shaft is coupled to a rotor element by a variable pitch rotor element holder connected to said rotatable shaft and connected to said rotor element; 
See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54“)
b) at least one pitch motor comprising a stationary portion and a rotatable portion, wherein said stationary portion of said pitch motor is a stator, wherein said pitch motor rotatable portion comprises a pitch control linkage, wherein said pitch motor rotatable portion is connected to said rotor element through said pitch control linkage, wherein said pitch motor rotatable portion is coupled to said variable pitch rotor element through said pitch control linkage; 
(see McCarthy ‘719 FIG. 4 for rotor shaft 56 being coupled to linkage and 58 , 78 and 40, actuators 42 and 72 with their stators and rotors all working together to cause variable pitch changes).

(See McCarthy ‘719 col 3, lines 51-59 “The two rotors are locked to the turbine shafts and the brake stators are excited by three phase AC current such that both rotors rotate together at the same speed in a direction to start rotation of the turbine shaft. With the torques on both rotors applied in the same direction, the engine shaft will turn, but the fan blade pitch will remain fixed since the rotor speeds are equal“).
wherein a pitch angle of said rotor element is adjusted according to changes in an angular position of the said pitch motor rotatable portion relative to a reference frame of said rotor element in a rotating state, wherein said change in angular position is according to a control signal to said stator of said pitch motor. 
See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“)

Independent Claim 23:
McCarthy ‘719 discloses
A rotor blade pitch control mechanism comprising: 
a) a plurality of rotor blades configured to rotate around a common axis; 
(see McCarthy ‘719 FIGS. 1, 3, 4).

    PNG
    media_image3.png
    209
    336
    media_image3.png
    Greyscale


(see McCarthy ‘719 FIG. 4 for pitch motor rotor shaft 56 being coupled to linkage and 58, 78 and 40, actuators 42 and 72 with their stators and rotors all working together to cause variable pitch changes).
c) a control system configured to control said non-rotating portion of said pitch motor; 
(see McCarthy ‘719 FIG. 4 for pitch motor rotor shaft 56 being coupled to linkage and 58, 78 and 40, actuators 42 and 72 with their stators and rotors all working together to cause variable pitch changes).
d) a linkage between said rotatable portion of said pitch motor and at least one of said rotor blades, wherein said control system changes a pitch angle of at least one said linked rotor blade according to changes in an angular position of said pitch motor rotatable portion relative to a reference frame of said at least one linked rotor blade in a rotating state, wherein said change in angular position is according to a control signal to a stator of said pitch motor. 
change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“)
Claim 2:
McCarthy ‘719 discloses
The vehicle of claim 1, 
wherein said at least one pitch motor stationary portion is electromagnetically coupled to said pitch motor rotatable portion, wherein said pitch motor rotatable portion is controlled by signals to said pitch motor stationary portion from an electrical circuit that is stationary in the vehicle reference frame.
(See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54).
Claim 4:
McCarthy ‘719 discloses
The vehicle of claim 1, wherein said at least one pitch motor is independently connected through each said pitch control linkage to a plurality of said rotor blades.
(See McCarthy ‘719 FIG. 3 and induction brake actuator 42 which can only move the plurality of fan blades – only one is shown in the figure. See col 5, lines 1-4..” The number of variable pitch blades 24 mounted on the hub 26 depends upon the size of the propulsion unit, and fans with a dozen or more blades are not uncommon”).
Claim 5:
McCarthy ‘719 discloses
The vehicle of claim 4, 
wherein said vehicle further comprises a second plurality of said rotor blades that are coaxially aligned with said plurality of rotor blades and are driven in an opposite angular direction of said rotor. 

    PNG
    media_image4.png
    601
    459
    media_image4.png
    Greyscale


Claim 6:
McCarthy ‘719 discloses
The vehicle of claim 5, 
wherein said second plurality of rotor blades are driven by a second said drive motor, wherein said second drive motor comprises a second said control motor, an electrical motor or a gas motor.
(see McCarthy ‘719 FIG. 6 provides a simple electrical schematic of the electronic control system and electrical components of the bi-directional induction brake actuator 70 and the solenoid brake 90. Excitation for the bi-directional actuator 70 and the solenoid brake 90 is provided by an electric power producing means, such as for example a shaft driven generator 120).

    PNG
    media_image5.png
    508
    718
    media_image5.png
    Greyscale

Claim 8:
McCarthy ‘719 discloses
The vehicle of claim 6, 
wherein said pitch motor of said control motor moves said variable pitch blade holder according to an output command of a transmitted control signal, wherein a pitch motor of said second control motor controls a variable pitch blade holder of said second control motor according to said output command of said transmitted control signal.
(See McCarthy ‘719 FIG 4 for drive motor with stator and rotor rotations to cause pitch angle changes via col 6 lines 32-44 “In order to change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“)
Claim 9:
McCarthy ‘719 discloses
The vehicle of claim 6, 
wherein each said pitch motor is disposed to independently and dynamically adjust said pitch angle of each said variable pitch blade holder at a frequency that is higher, the same, or lower than a frequency of a rotational rate of said rotor blade.

Claim 12:
McCarthy ‘719 discloses
The vehicle of claim 1, 
wherein said drive motor and said pitch motor share said stator. 
(See McCarthy ‘719 FIG. 3 and induction brake actuator 42 with stator 52)
Claim 15:
McCarthy ‘719 discloses
The vehicle of claim 1, 
wherein said pitch motor moves said variable pitch blade holder according to an output command of a transmitted control signal.
change the pitch angle of the fan blades 24 away from the blade stop 43, the stator 52 is excited with a DC current to electromagnetically induce a braking torque reaction between the stationary stator 52 and the brake rotor 54, causing the brake rotor 54 and linkage means 58 to slow down relative to the shaft 56. This braking torque is maintained until a precise number of slip revolutions have occurred to move the fan blades 24 to a desired new position (or until a second mechanical stop has been reached). Synchronous rotation of the brake rotor 54 with the engine shaft 56 then resumes indefinitely until a new fan blade pitch position is commanded“).
Claim 18:
McCarthy ‘719 discloses
The vehicle of claim 1, 
wherein each said pitch motor is disposed to independently and dynamically adjust said pitch angle of each said variable pitch blade holder at a frequency that is higher, the same, or lower than a frequency of a rotational rate of said rotor.
(See McCarthy ‘719 col 3, lines 51-59 for the same frequencies via “The two rotors are locked to the turbine shafts and the brake stators are excited by three phase AC current such that both rotors rotate together at the same speed in a direction to start rotation of the turbine shaft. With the torques on both rotors applied in the same direction, the engine shaft will turn, but the fan blade pitch will remain fixed since the rotor speeds are equal“).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of Rudley, Frank M. et al. (US 20090269199), referred herein after as Rudley. 
Claim 3:
McCarthy ‘719 does not disclose
The vehicle of claim 1, 
wherein said at least one pitch motor is independently connected through each said pitch control linkage to a single said rotor blade.
Rudley teaches
said at least one pitch motor is independently connected through each said pitch control linkage to a single said rotor blade.
(See Rudley [0039] and FIG. 1 for each set of pitch motor 38 independently controlling each rotor blade)

    PNG
    media_image6.png
    568
    693
    media_image6.png
    Greyscale


Claim 11:
McCarthy ‘719 does not disclose
The vehicle of claim 1 further 
comprising a plurality of said control motors arranged in a pattern. 
Rudley teaches
comprising a plurality of said control motors arranged in a pattern. 
(See Rudley [0039] and FIG. 1 for each set of pitch motor 38 independently controlling each rotor blade)
Therefore, from the teaching of Rudley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by Rudley inorder to use independently controlled blades for further noise reduction.

Claims 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of Rudley, Frank M. et al. (US 20090269199), referred herein after as Rudley, and further in view of Jacot, A. Dean et al. (US 20030053912), referred herein after as Jacot.
Claims 10, 19:
McCarthy ‘719 does not disclose
The vehicle of claim 6 further 
comprising a noise abatement housing fixedly connected to said stationary portion of said drive motor, wherein said noise abatement housing is disposed to surround said rotor blade and said second rotor blade, wherein said inner surface of said noise abatement housing comprises a noise abatement structure, 
wherein an outer surface of said noise abatement housing comprises an impact compliant material. 
Rudley teaches
comprising a noise abatement housing fixedly connected to said stationary portion of said drive motor, wherein said noise abatement housing is disposed to surround said rotor blade and said second rotor blade, wherein said inner surface of said noise abatement housing comprises a noise abatement structure, 
(See Rudley [0039] and FIG. 1 for each set of pitch motor 38 independently controlling each rotor blade).
Therefore, from the teaching of Rudley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by Rudley in order to use independently control blades for further noise reduction.

Jacot teaches
wherein an outer surface of said noise abatement housing comprises an impact compliant material. 
(See Jacot [0006] fibers of piezo material which are embedded in composite blades to twist the blade either dynamically or at control frequencies to effect noise reduction)
Therefore, from the teaching of Jacot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 in view of Rudley to include the above claim elements as taught by Jacot in order to use smart materials for further noise reduction.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of McCarty, Frederick B. et al. (US 5281094), referred herein after as McCarthy ‘094 
Claim 13:
McCarthy ‘719 does not disclose
The vehicle of claim 1, 
wherein control signals are routed through wires that are stationary in said vehicle reference frame. 
McCarthy ‘094 teaches
wherein control signals are routed through wires that are stationary in said vehicle reference frame. 

Therefore, from the teaching of McCarthy ‘094, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by McCarthy ‘094 in order to make the electrical connection secure.
Claims 7, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of Brum; Roger D. (US 5249924). 
Claims 7 and 14:
McCarthy ‘719 does not disclose
The vehicle of claims 1 and 6, and wherein said drive motor, said pitch motor, and said second drive motor are selected from the group consisting of a brushed DC motor, a brushless DC (BLDC) motor, a magnetic brake, a combustion engine, a gas motor, an axial flux motor, a voice coil actuator, and a hybrid motor comprising groups of magnets electromagnetically coupled to current carrying coils, wherein said current carrying coils or said magnets are configured to move semi-independently.
Brum teaches
brushless DC (BLDC) motor, a magnetic brake, a combustion engine, a gas motor, an axial flux motor, a voice coil actuator, and a hybrid motor comprising groups of magnets electromagnetically coupled to current carrying coils, wherein said current carrying coils 
(See Brum FIG. 4 for brushless motor 55)
Therefore, from the teaching of Brum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by Brum in order to obtain greater mechanical efficiencies.
Claim 16:
McCarthy ‘719 does not disclose
The vehicle of claim 1, 
wherein said pitch control linkage comprises a pair of opposing gears, wherein a first said gear is connected to said variable pitch blade holder and an opposing second said gear is connected to said pitch motor rotatable portion.
Brum teaches
wherein said pitch control linkage comprises a pair of opposing gears, wherein a first said gear is connected to said variable pitch blade holder and an opposing second said gear is connected to said pitch motor rotatable portion.
(See Brum FIG. 4 for pair of planet gears 77 and worm gear 92)

    PNG
    media_image7.png
    560
    749
    media_image7.png
    Greyscale

Therefore, from the teaching of Brum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by Brum in order to obtain greater mechanical efficiencies.

Claim 17:
McCarthy ‘719 does not disclose
the vehicle of Claim 16, 
wherein each said gear is a bevel gear.
Brum teaches
wherein each said gear is a bevel gear.
(See FIG. 4 for worm gear 92).
Therefore, from the teaching of Brum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719 to include the above claim elements as taught by Brum in order to obtain greater mechanical efficiencies.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of Rudley, Frank M. et al. (US 20090269199), referred herein after as Rudley, in view of Jacot, A. Dean et al. (US 20030053912), referred herein after as Jacot, and further in view of Neubert; Nick et al. (US 20200272173), referred herein after as Neubert.
Claim 20:
The Combination of McCarthy ‘719, Rudley, and Jacot does not disclose
The vehicle of claim 19, 
wherein said noise abatement housing comprises carbon fiber sheets, 
wherein disposed between said carbon fiber sheets is structural foam or a honeycomb layer. 
Neubert teaches
wherein said noise abatement housing comprises carbon fiber sheets, 
wherein disposed between said carbon fiber sheets is structural foam or a honeycomb layer. 
(See Neubert [0032] for rotor blade made of carbon fiber and having a reinforced foam core)
Therefore, from the teaching of Neubert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719, in view of Rudley and Jacot to include the above claim elements as taught by Neubert in order to further reduce noise.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Frederick B. et al. (US 5282719) referred herein after as McCarthy ’719, in view of Rudley, Frank M. et al. (US 20090269199), referred herein after as Rudley, in view of Jacot, A. Dean et al. (US 20030053912), referred herein after as Jacot, and further in view of Alonso-Miralles, Jose S. et al. (US 20200272173), referred herein after as Alonso-Miralles.
Claim 21:
The Combination of McCarthy ‘719, Rudley, and Jacot does not disclose
The vehicle of claim 19, 
wherein said housing comprises spectra or aramid fibers. 
Alonso-Miralles teaches
wherein said housing comprises spectra or aramid fibers. 
(See Alonso-Miralles [0041, 0042] for noise attenuating acoustic panels 56 which are made of aramid fiber).
Therefore, from the teaching of Alonso-Miralles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McCarthy ‘719, in view of Rudley and Jacot to include the above claim elements as taught by Alonso-Miralles in order to further reduce noise.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644